This cause comes to be heard upon a motion to dismiss, filed by the defendants in error. The motion to dismiss is supported by a verified affidavit, wherein it is shown that the controversy existing between plaintiff in error and defendants in error has been settled and their differences fully adjusted. As the motion is not resisted, nor the facts stated in the affidavit controverted, the motion must be sustained. No good purpose can be *Page 34 
subserved by permitting the cause to remain upon the docket of this court after the matter in controversy has been fully settled between the parties. The appeal is therefore dismissed at the cost of the plaintiff in error.
All the Justices concur.